By decision and order on motion of this Court, dated March 21, 2002, in a related appeal bearing Appellate Division Docket No. 2002-01676, all proceedings in the above-entitled actions were stayed pending the hearing and determination of that appeal. On April 1, 2002, the Supreme Court issued the sua sponte order now appealed from. That order was made in violation of the stay of all proceedings contained in this Court’s decision and order dated March 21, 2002. Accordingly, the order is summarily reversed, and the answers are reinstated. Santucci, J.P., Altman, Townes and Crane, JJ., concur.